Case 19-08033-BSK         Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39           Desc Main
                                    Document     Page 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA


  IN THE MATTER OF:
  ANTHONY WAYNE SPEARS                                          Case No. BK 11-81207

                               Debtor.                               CHAPTER 7


  ANTHONY W. SPEARS & TROY O.                                 Adv. Proc. No. 8:19-ap-8033
  ROBINSON,

                               Plaintiffs,

  vs.

  UNIVERSITY ACCOUNTING SERVICES,
  LLC; YOUNOMICS PRIVATE STUDENT
  LOAN TRUST; NAVIENT SOLUTIONS,
  LLC; AND NELNET SERVICING, LLC,
  D/B/A FIRSTMARK SERVICES,

                               Defendants.



      REPLY IN SUPPORT OF DEFENDANT NATIONAL COLLEGIATE TRUST
   2006-A’S MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT


        Defendant National Collegiate Trust 2006-A (the “Trust”) submits this Reply in Support

 of its Motion to Dismiss (ECF No. 162) (the “Motion”) Debtor and Plaintiff Anthony W. Spears

 (“Spears”) and Plaintiff Troy O. Robinson’s (“Robinson” and, together with Spears, “Plaintiffs”)

 Second Amended Complaint (ECF No. 136) (the “SAC”) for failure to state a claim upon which

 relief can be granted, and respectfully states as follows:




                                                   1
Case 19-08033-BSK         Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39              Desc Main
                                    Document     Page 2 of 15



                                       I.      ARGUMENT

    A. The Court Has Not Yet Considered, Much Less “Rejected,” the Trust’s Arguments
       Concerning § 523(a)(8)(B).
        Plaintiffs first assert that “this Court has already considered—and rejected—the very same

 arguments” concerning § 523(a)(8)(B) raised in the Trust’s Motion. (ECF No. 168, p. 10.) In

 particular, Plaintiffs contend that the Trust’s arguments should be foreclosed by the Court’s partial

 denial of Defendant Nelnet Servicing, LLC, d/b/a Firstmark Services’ (“Firstmark”) previously-

 filed motion to dismiss. (Id.) Plaintiffs do not suggest that the Trust’s arguments are barred by

 any recognized preclusion doctrine (e.g., collateral estoppel). Instead, Plaintiffs posit that when

 the Court denied Firstmark’s motion to dismiss Plaintiffs’ contempt claim, it “implicitly rejected

 the Trust’s argument regarding [§] 523(a)(8)(B).” (Id.)

        Plaintiffs’ argument distorts both the nature of Firstmark’s motion and the Court’s ruling

 on it. Firstmark acknowledged that it lacked standing or authority to litigate the threshold issue of

 dischargeability, and explicitly stated that it did not seek a determination as to whether

 § 523(a)(8)(B) rendered Plaintiffs’ loans nondischargeable. (See ECF No. 108, p. 21 n.18.)

 Rather, Firstmark narrowly moved for dismissal on two grounds: first, that the Trust was the

 necessary defendant to litigate the threshold issue of dischargeability; and second, that Plaintiffs’

 follow-on claim for contempt failed because Firstmark’s alleged conduct was objectively

 reasonable, and hence not contemptible. (See ECF No. 108.) The Court agreed with Firstmark’s

 first theory and required Plaintiffs to join the Trust as a necessary defendant to Plaintiffs’

 dischargeability claim. (ECF No. 130.) The Court deferred ruling on Firstmark’s second theory

 on the grounds that whether Firstmark’s alleged conduct was objectively reasonable constituted a

 question of fact, rather than law. (See ECF No. 131, at 11:20 – 11:30.) The Court did not even

 address the threshold issue dischargeability. On the contrary, the Court explained that “if we get


                                                  2
Case 19-08033-BSK            Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39                Desc Main
                                       Document     Page 3 of 15



 the [Trust] in, I’m not inclined to dismiss the adversary proceeding, we’ll have the [Trust] here, it

 can deal with the declaratory judgment part of it.” (Id., at 12:10 – 12:20.) The Trust is now here,

 and Plaintiffs’ declaratory judgment claim is, for the first time, ripe for adjudication. To that end,

 the Trust submits that the issue of nondischargeability under § 523(a)(8)(B) can be decided on

 purely legal grounds in accordance with FED. R. CIV. P. 12.

       B. Plaintiffs Mischaracterize the Holdings in Noland and Carow.

           Plaintiffs do not dispute the fact that numerous courts—including this one—have declared

 private student loan debt nondischargeable under § 523(a)(8)(B) by looking to the purpose of the

 loan as reflected in the underlying loan documents. Nor do Plaintiffs challenge the persuasiveness

 of these courts’ decisions. Instead, Plaintiffs engage in a strained effort to distinguish the facts

 and procedural postures of this case from those in Noland v. v. Iowa Student Loan Liquidity Corp. 1.

 and Carow v. Chase Student Loan Service. 2 However, Plaintiffs’ attempts to differentiate this case

 from Noland and Carow are misleading and unconvincing.

           First, Plaintiffs argue that Noland “did not determine that the loans were qualified

 education loans,” and instead merely denied the debtor’s affirmative motion for summary

 judgment on the issue of whether the loans were not qualified education loans. (ECF No. 168, p.

 15.) In other words, Plaintiffs interpret Noland as leaving open the ultimate question of whether

 the debtor’s loans were nondischargeable qualified education loans within the meaning of 11

 U.S.C. § 523(a)(8)(B).

           Plaintiffs’ reading of Noland is not supportable. In substance, the opinion in Noland

 unequivocally lays out the salient factors (i.e., what purpose the parties intended the loan to serve

 and what expenses the parties agreed the loan proceeds could be applied against) and the


 1
     Nos. BK09-80873-TJM, A09-8048-TJM, 2010 Bankr. LEXIS 1188 (Bankr. D. Neb. Mar. 30, 2010).
 2
     Adv. No. 10-7011, 2011 WL 802847, 2011 WL 802847, 2011 Bankr. LEXIS 823 (Bankr. D.N.D. Mar. 2, 2011).

                                                      3
Case 19-08033-BSK          Doc 170     Filed 10/02/20 Entered 10/02/20 23:59:39                 Desc Main
                                      Document     Page 4 of 15



 unimportant factors (i.e., how the borrower actually spent the loan proceeds, where the loan fell in

 the borrower’s overall debt stack, and whether the borrower’s student loan debt exceeded the “cost

 of attendance”) to be considered when applying § 523(a)(8)(B). Further, shortly after it issued its

 opinion in Noland, the Court entered a separate order acknowledging that it had “inadvertently

 overlooked” and “neglected to rule on” the creditor’s cross-motion for summary judgment. 3 In

 that subsequent order, the Court “adopted in full” the analysis set forth in its earlier opinion and

 promptly granted the creditor’s cross-motion for summary judgment, thereby declaring the loans

 nondischargeable. (Id.) Contrary to Plaintiffs’ suggestion, the Court in Noland was not waiting

 for additional evidence of the debtor’s “cost of attendance” to decide the issue of dischargeability;

 the Court deemed those facts unnecessary. Thus, Noland stands for the simple proposition, as

 recognized by numerous other courts, that a student loan made to a borrower attending a Title IV-

 eligible school constitutes a nondischargeable “qualified education loan” under 523(a)(8)(B)

 where the loan documents contain certifications by the borrower that he will use the loan proceeds

 exclusively for educational expenses.

         Second, Plaintiffs attempt to minimize Carow by arguing that the court “noted the lack of

 evidence as to the ‘cost of attendance’ as a reason for its decision.” (ECF No. 168, p. 16.) Plaintiffs

 seem to imply that the outcome in Carow might have been somehow different had the parties

 presented better evidence of the debtor’s “cost of attendance.” Plaintiffs provide no basis for that

 assumption, which misconstrues the significance—or, more accurately, the insignificance—of the

 debtor’s precise “cost of attendance” to the holding in Carow. The court in Carow determined

 that the debtor’s loans were nondischargeable “qualified education loans” without any evidence of



 3
   See Written Opinion/Order Re: Cross-Motion for Summary Judgment Filed by Defendant Iowa Student Loan
 Liquidity Corp., Noland v. Iowa Student Loan Liquidity Corp., Adv. Proc. No. A09-8048-TJM
 [https://ecf.neb.uscourts.gov/doc1/11214796553].

                                                     4
Case 19-08033-BSK        Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39             Desc Main
                                   Document     Page 5 of 15



 the precise “cost of attendance.” See Carow, 2011 WL 802847, 2011 Bankr. LEXIS 823, at *9.

 Instead, the holding Carow was premised on the following:

        Debtor certified on each promissory note that she would use the proceeds for
        qualified higher education expenses or for costs associated with her attendance at
        school. She stipulated and testified that she obtained and used the Chase loans to
        pay educational and living expenses. In other words, she used the Chase loans to
        fund her ‘cost of attendance.’ As such, the Chase loans were used for ‘qualified
        higher education expenses’ and are ‘qualified education loans’ as contemplated by
        section 523(a)(8)(B).

 Id. Carow thus reiterated that private student loans should be declared nondischargeable “qualified

 education loans” under § 523(a)(8)(B), without any need to ascertain the borrower’s precise “cost

 of attendance,” provided that the borrower attended a Title IV-eligible school and certified that

 she would use the loan solely for educational expenses.

        Finally, Plaintiffs argue that these cases are distinguishable because they involved debtors

 whose “argument[s] hinged solely on the assertion that the loan[s were] not used for educational

 expenses.” (ECF No. 168, p. 12.) Plaintiffs insist that they are unique because their “argument is

 that the Loans held by the Trust exceeded the cost of attendance or the qualified higher education

 expenses.” (Id.) Again, Plaintiffs are simply wrong. The debtor in Carow specifically stipulated

 that she used her private student loan proceeds to “pay educational expenses.” See Carow, 2011

 Bankr. LEXIS 823, at *3. She also presented evidence that her loans exceeded her “cost of

 attendance” in the form of testimony from her schools’ financial aid administrators that “loans can

 only be certified up to the cost of attendance” and that her private student loans “could not have

 been certified because they were above and beyond [her] eligibility.” Carow, 2011 WL 802847,

 2011 Bankr. LEXIS 823, at *4 – 5. Plaintiffs are not making new arguments; they are retreading

 already-discredited ones.




                                                 5
Case 19-08033-BSK         Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39                Desc Main
                                    Document     Page 6 of 15



        Moreover, and setting aside Plaintiffs’ inaccurate portrayal of the case law, the distinction

 Plaintiffs attempt to draw is one without a difference. At bottom, Plaintiffs seek to supplant the

 “purpose of the loan” test with a used-based test. Although Plaintiffs couch their theory in

 technical statutory terms, their basic idea is simple: Plaintiffs claim they could not have possibly

 used their loan proceeds solely to defray their educational expenses because they borrowed more

 than they needed to defray those expenses. No amount of careful wordsmithing can change the

 fact that Plaintiffs seek to superimpose a use-based test over the widely accepted and soundly

 reasoned “purpose of the loan” test. The Court should not indulge Plaintiffs’ invitation to depart

 from the substantial body of law applying the “purpose of the loan” test.

    C. Plaintiffs’ Attempt to Erase Their Self-Certifications and Escape Their Contractual
       Promises Relies on Inapposite Case Law Dealing with Blanket Pre-Petition Waivers
       of Bankruptcy Protection.
        Plaintiffs also argue that their self-certifications (i.e., the written certifications in their

 promissory notes whereby they promised to use the Loans’ proceeds exclusively for Robinson’s

 “tuition and educational expenses”) are “irrelevant” and should be disregarded on public policy

 grounds. To support their argument, Plaintiffs cite several cases which refused to enforce

 prepetition waivers of bankruptcy protection.

        Plaintiffs’ straw-man argument conflates, on one hand, blanket prepetition waivers of

 bankruptcy protection with, on the other hand, substantive representations of fact. While general

 waivers of bankruptcy protection are void as against policy, creditors are free to enforce debtor’s

 prepetition representations and stipulations about “underlying facts that would aid in determining

 nondischargeability.” Eveland v. Jordan, No. 13-00772, 13-09093, 2015 Bankr. LEXIS 643, at

 *9 (Bankr. N.D. Iowa Mar. 2, 2015) (“[W]hen the debtor admits to the facts that would establish

 fraud, he or she is, in essence, stipulating to the facts required to determine nondischargeability.”);

 see also Klingman v. Levinson, 831 F.2d 1292, 1296 n.3 (7th Cir. 1987) (“For public policy

                                                   6
Case 19-08033-BSK         Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39               Desc Main
                                    Document     Page 7 of 15



 reasons, a debtor may not contract away the right to a discharge in bankruptcy. However, a debtor

 may stipulate to the underlying facts that the bankruptcy court must examine to determine whether

 a debt is dischargeable.”). For example, a debtor who enters into a prepetition agreement defining

 a debt “as necessary for [domestic] support” has, “by that definition,” rendered the debt

 nondischargeable under § 523(a)(5); in such circumstances, the “waiver doctrine is not

 applicable.” See Edwards v. Edwards, 172 B.R. 505, 524 (Bankr. D. Conn. 1994).

          Not surprisingly, the cases cited by Plaintiffs are inapposite because they involve

 conspicuous prepetition waivers of bankruptcy protection. See, e.g., In re Pease, 195 B.R. 431

 (Bankr. D. Neb. 1996) (refusing to enforce prepetition agreement which “prohibit[ed] debtors from

 filing a voluntary petition under the Bankruptcy Code” and, in the event debtors filed for

 bankruptcy, “prohibit[ed] debtors from resisting both a motion to lift the automatic stay of 11

 U.S.C. § 362 and a motion to dismiss the bankruptcy case”); Bank of China v. Huang, 275 F.3d

 1173, 1176 (9th Cir. 2002) (refusing to enforce prepetition agreement waiving right to file for

 bankruptcy, seek discharge of debt, or invoke protection of automatic stay, and requiring debtor to

 reject and disavow case law holding such waivers to be unenforceable); see also Fallick v. Kehr,

 369 F.2d 899 (2d Cir. 1966) (holding that a prepetition arbitration agreement did not constitute

 “an advance agreement to waive the benefits” of bankruptcy). Here, Plaintiffs’ self-certifications

 do not mention the issue of dischargeability or even allude to bankruptcy at all. It is obvious that

 Plaintiffs’ self-certifications do not constitute the kind of bare waivers at issue in the above-cited

 cases.

          Rather, Plaintiffs’ self-certifications define the purpose of their Loans and establish a

 specific fact—that Plaintiffs would use the proceeds of their Loans solely to pay Robinson’s

 “tuition and other educational expenses” at Butler and Logan, respectively. (ECF No. 107-1, p. 2;



                                                   7
Case 19-08033-BSK         Doc 170    Filed 10/02/20 Entered 10/02/20 23:59:39              Desc Main
                                    Document     Page 8 of 15



 ECF No. 107-2, p. 2.) It is that agreed upon fact, combined with the Title IV-eligibility of

 Robinson’s schools and the “purpose of the loan” doctrine, which compels the conclusion that

 Plaintiffs’ Loans are nondischargeable “qualified education loans” under § 523(a)(8)(B). See

 Edwards, 172 B.R. at 524 (holding that parties’ prepetition agreement defining purpose of debt as

 “necessary for support” brought it within the exception to discharge under § 523(a)(5)). Plaintiffs’

 attempt to recast their self-certifications as legally impermissible waivers represents just another

 veiled attack on the “purpose of the loan” doctrine.

    D. Plaintiffs’ Argument that the “Purpose of the Loan” Test Should Only Apply to Loans
       that “Fall within the Framework” § 523(a)(8)(B) Is Tautological.

        Next, Plaintiffs theorize the “purpose of the loan” doctrine is “inapplicable” and

 “irrelevant” when the “underlying loan on its face does not fall within any of the subsections of

 § 523(a)(8).” (ECF No. 168, p. 15.) This hypothesis only begs the question: How should courts

 actually decide whether a loan, “on its face,” meets the criteria to be considered a “qualified

 education loan” under § 523(a)(8)(B)? The answer, as the Trust’s authorities confirm, is that courts

 apply the “purpose of the loan” test in order to determine whether a loan falls under § 523(a)(8)(B).

 That test, as applied to here, drives the conclusion that Plaintiffs’ Loans are nondischargeable

 “qualified education loans.”

        Plaintiffs, of course, wish to replace that test with a different, far more complicated one.

 Specifically, they urge that the Trust’s “only recourse is to affirmatively demonstrate through the

 course of these proceedings that, for each Loan, after considering all certified loans, financial

 assistance and scholarships, and any loans made prior to the Trust’s Loans, the Trust’s Loans do

 not exceed the qualified higher education expenses.” (ECF No. 168, p. 12.) Similarly, Plaintiffs

 assert—without citation or support—that “the ‘cost of attendance’ must be reduced by all certified

 loans, financial assistance and scholarships, and any loans made prior to the Trust’s Loans to

                                                  8
Case 19-08033-BSK             Doc 170     Filed 10/02/20 Entered 10/02/20 23:59:39            Desc Main
                                         Document     Page 9 of 15



 determine the ‘qualified higher education expenses.’” (Id., p. 15.) That formulation has no basis

 in law. In fact, just recently, Plaintiffs’ counsel unsuccessfully tried to convince a different

 bankruptcy court to adopt this proposed test. The court was not persuaded, explaining:

                   Plaintiff next claims in his supplemental memorandum that Plaintiff’s
           federal student loans already covered a significant amount of the cost of attending
           Linda Loma University, meaning that Charter One was disbursing amounts in
           excess of Linda Loma’s cost of attendance. This implies that Charter One had both
           knowledge of Plaintiff’s other Loans and the obligation to adjust the amounts
           disbursed accordingly. Plaintiff, however, has provided no persuasive authority to
           support such a legal or factual conclusion, and thus the argument fails.

 Mata v. Nat’l Collegiate Student Loan Tr. 2006-1, Nos. 6:13-bk-30625, 6:18-ap-01089-MH, 2020

 Bankr. LEXIS 2085, at *11 (Bankr. C.D. Cal. July 31, 2020).

           Furthermore, Plaintiffs’ artificial test does not incorporate the statutory scheme and defined

 terms under 11 U.S.C. § 523(a)(8)(B) and 26 U.S.C. § 221(d)—it perverts them. The Internal

 Revenue Code defines “qualified higher education expenses” to mean the “cost of attendance,” as

 defined by 20 U.S.C. § 1087ll, “reduced by the sum” of five discrete categories of non-taxable

 income. See 26 U.S.C. § 221(d)(2). Those five discrete categories of non-taxable income include:

 amounts attributable to an employer-sponsored “educational assistance program”; 4 proceeds from

 the redemption of United States savings bonds; 5 earnings and distributions from state-operated

 college savings investment plans (i.e., “529 plans”); 6 distributions from federally-operated

 Coverdell education savings trusts; 7 and amounts attributable to a “scholarship, allowance, or

 payment” described in § 25A(g)(2) of the Internal Revenue Code. 8 In turn, § 25A(g)(2) of the

 Internal Revenue Code describes certain non-taxable “qualified scholarships,” 9 “educational



 4
     See 26 U.S.C. §§ 221(d)(2)(A) and 127.
 5
     See 26 U.S.C. §§ 221(d)(2)(A) and 135.
 6
     See 26 U.S.C. §§ 221(d)(2)(A) and 529.
 7
     See 26 U.S.C. §§ 221(d)(2)(A) and 530.
 8
     See 26 U.S.C. §§ 221(d)(2)(B) and 25A(g)(2).
 9
     See 26 U.S.C. §§ 25A(g)(2)(A) and 117.

                                                     9
Case 19-08033-BSK              Doc 170 Filed 10/02/20 Entered 10/02/20 23:59:39                    Desc Main
                                      Document    Page 10 of 15



 assistance allowances” for military veterans and reserves, 10 and any other “payment…for such

 individual’s educational expenses…which is excludable from gross income.” 11 Notably, I.R.S.

 regulations clarify that the last category under § 25A(g)(2)—i.e., a “payment…for such

 individual’s educational expenses…which is excludable from gross income”—does not include

 student loans. See 26 C.F.R. § 1.25A-5(c)(4), (e)(2). 12

           Stated differently, Plaintiffs’ test would subtract from a student borrower’s “cost of

 attendance” virtually all forms of financial aid, including “all certified loans, financial assistance

 and scholarships, and any loans made prior to the Trust’s Loans.” (ECF No. 168, p. 15.) This

 made-up, self-serving accounting trick directly contravenes of the definition of “qualified higher

 education expenses” provided by § 221(d)(2), which only permits “qualified higher education

 expenses” to be offset by five discrete categories of non-taxable income, none of which includes

 loans. Plaintiffs’ proposal would honor neither the established “purpose of the loan” test nor the

 statutory scheme which undergirds § 523(a)(8)(B). The Court should reject it.

       E. Plaintiffs’ Attempts to Conjure a “Genuine Dispute of Material Fact” About
          Robinson’s Precise “Cost of Attendance” Are Irrelevant to the Trust’s Motion, and
          Do Not Preclude Dismissal under Fed. R. Civ. P. 12.

           Finally, Plaintiffs argue that archived financial aid information published by Butler and

 Logan are “not appropriate for consideration at the motion to dismiss stage” and are subject to

 “genuine disputes of material fact.” (ECF No. 168, p. 17.) As a preliminary matter, the archived

 webpages cited in the Trust’s principal brief, which were originally published by two accredited

 Title IV universities and which are currently maintained by archive.org, are subject to judicial

 notice and may therefore be considered with the Trust’s Motion. See Pohl v. MH Sub I, LLC, 332



 10
      See 26 U.S.C. § 25A(g)(2)(B); see also 38 U.S.C. chapters 30 – 35; 10 U.S.C. chapter 1606.
 11
      See 26 U.S.C. § 25A(g)(2)(C).
 12
      See 26 C.F.R. § 1.25A-5(c)(4), (e)(3).

                                                          10
Case 19-08033-BSK             Doc 170 Filed 10/02/20 Entered 10/02/20 23:59:39                              Desc Main
                                     Document    Page 11 of 15



 F.R.D. 713, 716 (N.D. Fla. 2019) (collecting cases); Nadler v. Village, 545 B.R. 597, 599 n.1

 (Bankr. W.D. Mo. 2016). And despite asking the Court to ignore these archived webpages,

 Plaintiffs do not question their accuracy. See FED. R. EVID. 201(b). Nor could Plaintiffs credibly

 do so; they allege in the SAC that “Cost of Attendance is determined by the eligible Title IV

 institution” and “published…on the Title IV institution’s website.” (ECF No. 136, ¶ 19.)

          Furthermore, whatever discrepancies may exist between the figures reflected on Butler’s

 and Logan’s respective webpages and the figures Plaintiffs claim can be deduced from the

 Integrated Postsecondary Education Data System (“IPEDS”), they are immaterial. 13 It is evident

 from each source that the “cost of attendance” numbers alleged “upon information and belief” in

 Plaintiffs’ SAC are inaccurate and misleadingly low. This is true irrespective of whether Robinson

 studied pharmacology or biology during the 2000 – 2001 academic year, or whether Robinson was

 in his third or fourth undergraduate year when he borrowed the 2001 Loan.

          For example, the SAC alleges that Robinson’s total “cost of attendance” at Butler during

 the 2000 – 2001 academic year was $18,671. (ECF No. 136, ¶ 27.) But IPEDS—which Plaintiffs

 apparently believe to be an authoritative source of data—reports a figure that even exceeds the

 amounts reflected in the archived webpage. Specifically, IPEDS indicates that Butler allocated

 the following amounts for undergraduate students during the 2000 – 2001 academic year:

              •    $18,040 for tuition and required fees;

              •    $700 for books and supplies;




 13
    Because these discrepancies are immaterial, the existence of “genuine dispute of fact” is irrelevant. See In re RFC
 & ResCap Liquidating Tr. Action, 332 F. Supp. 3d 1101, 1127 (D. Minn. 2018). Further, the “genuine dispute of fact”
 standard governs motions for summary judgment, not motions to dismiss. Compare FED. R. CIV. P. 56(a) with Fed.
 R. CIV. P. 12(b)(6). For purposes of deciding the Trust’s motion, the Court must accept all plausibly alleged facts as
 true. See Cook v. George’s, Inc., 952 F.3d 935, 938 (8th Cir. 2020). However, the Trust submits that Plaintiffs’
 conclusory assertions about “cost of attendance” are contradicted by publicly available records, lack basic plausibility
 and, hence, are not entitled to such a presumption. See Ashcroft v. Iqbal, 556 U.S. 662, 678 – 79 (2009).

                                                           11
Case 19-08033-BSK            Doc 170 Filed 10/02/20 Entered 10/02/20 23:59:39                           Desc Main
                                    Document    Page 12 of 15



              •   $6,300 for off-campus room and board; 14 and

              •   $1,750 for unspecified “other expenses.” 15

 Together, these amounts total $26,790, which far exceeds the $18,671 figure alleged in the SAC.

 Moreover, the IPEDS data only considers a subset of the “cost of attendance” for “first-time”

 undergraduate students. (Id.) It does not factor additional charges for students enrolled in

 programs subject to differential tuition rates (like students enrolled in Butler’s College of

 Pharmacy and Health Sciences), students enrolled in courses that require special lab or equipment

 fees, students taking heavier-than-normal course loads, or special charges assessed to

 upperclassmen like Robinson.            Nor does it include any allowances whatsoever for several

 categories of expenses encompassed by the statutory definition of “cost of attendance.” 16 In other

 words, the $26,790 figure from IPEDS represents the bare minimum “cost of attendance” for Butler

 undergraduates during the 2000 – 2001 year. This conclusively demonstrates that the 2001 Loan

 was well below Robinson’s “cost of attendance.” It also demonstrates that Plaintiffs’ conclusory

 assertions about Robinson’s “cost of attendance” during the 2000 – 2001 year lack basic

 plausibility and are not entitled to any presumption of truth. See Ashcroft v. Iqbal, 556 U.S. 662,

 678 – 79 (2009).




 14
    Robinson’s application for the 2001 Loan indicated that he lived off-campus. (ECF No. 107-1, p. 1.)
 15
    See Integrated Postsecondary Education Data System, Butler University Institutional Characteristics 2001 – 02,
 NCES, available at https://nces.ed.gov/ipeds/datacenter/Facsimile.aspx?unitid=150163 (last accessed October 2,
 2020). The IPEDS data only dates back to 2001 – 02; however, Butler’s 2001 – 02 data also includes “cost of
 attendance” information for the 2000 – 2001 academic year. The IPEDS data is also subject to judicial notice
 because it is published by the federal government. See United States ex rel. Spay v. CVS Caremark Corp., 913 F.
 Supp. 2d 125, 140 (E.D. Pa. 2012).
 16
    Compare 20 U.S.C. § 1015a(a)(2), (i)(1)(N) (requiring schools to only report to IPEDS the “average annual cost of
 tuition and fees, room and board, books, supplies, and transportation…for a first-time, full-time undergraduate
 student”), with 20 U.S.C. § 1087ll (setting out thirteen separate components of “cost of attendance,” and specifying
 that a student’s “tuition and fees” budget must reflect the amount “assessed a student carrying the same academic
 workload…in the same course of study”).

                                                         12
Case 19-08033-BSK            Doc 170 Filed 10/02/20 Entered 10/02/20 23:59:39                           Desc Main
                                    Document    Page 13 of 15



         The 2005 – 2006 data for Logan is similarly unhelpful to Plaintiffs. The SAC alleges—

 again, “upon information and belief—that Robinson’s “cost of attendance” that year was $12,490.

 (ECF No. 136, ¶ 31.) But Plaintiffs’ preferred source of data, IPEDS, reveals that this amount

 only reflects “typical tuition and required fees” for postgraduate chiropractic students. 17 It says

 nothing about the twelve other components of “cost of attendance,” which include, among other

 things, books, supplies, transportation, miscellaneous personal expenses, housing, food, and

 dependent care. See 20 U.S.C. § 1087ll.

         The figures obtained from Logan’s archived webpage suggest these additional amounts

 more than doubled the overall “cost of attendance” to $26,470. 18 Although the archived webpage

 states these figures are from the 2004 – 2005 academic year (i.e., the year before Plaintiffs obtained

 the 2005 Loan), that statement appears to have been a typographical error. It appears that the

 figures do, in fact, reflect allowances for the 2005 – 2006 academic year. This is so for three

 reasons: first, the webpage was archived in April of 2006, toward the end of the 2005 – 2006

 academic year; second, the webpage lists tuition and fees at $12,490, which aligns with the tuition

 and fee estimates reported to IPEDS for the 2005 – 2006 year; 19 and third, a different archived

 version of Logan’s website from March of 2005 (during the actual 2004 – 2005 academic year)




 17
    See Integrated Postsecondary Education Data System, Logan University Institutional Characteristics 2005 – 06,
 NCES, available at https://nces.ed.gov/ipeds/datacenter/Facsimile.aspx?unitid=177986 (last accessed October 2,
 2020). It is not surprising that Logan only reported “typical tuition and fees” to IPEDS, while omitting the various
 other components of “cost of attendance.” Federal law only requires schools to report allowances for room and board,
 books, supplies, and transportation for “first-time, full-time undergraduate” students—not postgraduate doctoral
 degree candidates like Robinson was during the 2005 – 2006 academic year. See 20 U.S.C. § 1015a(a)(2), (i)(1)(N).
 18
    Logan College of Chiropractic, Doctor of Chiropractic Cost of Attendance, Logan.edu (April 8, 2006), published
 at http://www.logan.edu/pages/degreecost.asp, archived at
 https://web.archive.org/web/20060408215857/http://www.logan.edu:80/pages/degreecost.asp (last accessed October
 2, 2020).
 19
    See note 17, supra.

                                                         13
Case 19-08033-BSK           Doc 170 Filed 10/02/20 Entered 10/02/20 23:59:39                       Desc Main
                                   Document    Page 14 of 15



 reports a lower “cost of attendance” that contains an $11,970 tuition and fee component, 20 which

 aligns with the tuition and fee estimates reported to IPEDS for the 2004 – 2005 academic year. 21

         In any event, it is clear that Plaintiffs’ reliance on mere tuition and fees is an improper

 substitute for the broad panoply of costs included within the “cost of attendance.” Robinson’s

 “cost of attendance” during the 2005 – 2006 academic year almost certainly dwarfed the size of

 the 2005 Loan. Plaintiffs’ allegations otherwise once again lack the requisite plausibility to state

 a claim for relief, even if the Court goes beyond the “purpose of the loan” test and considers

 Robinson’s precise “cost of attendance.”

                                          II.     CONCLUSION
         For the foregoing reasons, the Trust respectfully requests that the Court dismiss Plaintiffs’

 SAC as to the trust for failure to state a claim and enter such other and further relief as the Court

 deems just.

  Dated: October 2, 2020                                    PERRY, GUTHERY, HAASE
                                                            & GESSFORD, P.C., L.L.O.

                                                     By:     /s/ Charles F. Kaplan
                                                            Charles F. Kaplan, NE #25779
                                                            233 South 13th Street, Suite 1400
                                                            Lincoln, NE 68508
                                                            Telephone: (402) 476-9200
                                                            Facsimile: (402) 476-0094
                                                            Email: ckaplan@perrylawfirm.com
                                                            Counsel for Defendant National Collegiate
                                                            Trust 2006-A and Defendant Nelnet
                                                            Servicing, LLC, d/b/a Firstmark Services




 20
    Logan College of Chiropractic, Doctor of Chiropractic Cost of Attendance, LOGAN.EDU (March 13, 2005),
 published at http://www.logan.edu:80/pages/degreecost.asp, archived at
 https://web.archive.org/web/20050313191405/http://www.logan.edu:80/pages/degreecost.asp (last accessed October
 2, 2020). This archived webpage is also subject to judicial notice for reasons discussed above.
 21
    See note 17, supra.

                                                      14
Case 19-08033-BSK        Doc 170 Filed 10/02/20 Entered 10/02/20 23:59:39                Desc Main
                                Document    Page 15 of 15



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of October, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using the CM/ECF system, which sent notification to the
 following:

         Lynn E. Swanson                                Jennine Hovell-Cox
         Harvey S. Bartlett III                         LAW OFFICES OF JENNINE
         Lindsay Reeves                                 HOVELL-COX
         JONES, SWANSON, HUDDELL                        P.O. Box 16276
          & GARRISON, L.L.C.                            Sugar Land, TX 77496-6276
         601 Poydras Street, Suite 2655                 Email: hovellcoxlaw@hotmail.com
         New Orleans, Louisiana 70130
         Email: lswanson@jonesswanson.com               Andrew R. Biehl
                                                        Matthew Kivett
         Jason W. Burge                                 Michael F. Kivett
         Kathryn J. Johnson                             WALENTINE O’TOOLE, L.L.P.
         FISHMAN HAYGOOD L.L.P.                         11240 Davenport Street
         201 St. Charles Avenue, 46th Floor             Omaha, NE 68154
         New Orleans, Louisiana 70170-4600              Email: abiehl@walentineotoole.com
         Email: jburge@fishmanhaygood.com                      matt@walentineotoole.com
                 kjohnson@fishmanhaygood.com                   mfkivett@walentineotoole.com

         Austin Smith                                   Attorneys for Navient Solutions LLC
         SMITH LAW GROUP
         3 Mitchell Place                               Whitney L. White
         New York, New York 10017                       Charles R. Penot, Jr.
         (Tel.): 917.992.2121                           SESSIONS, FISHMAN, NATHAN
         Email: austin@acsmithlawgroup.com              & ISRAEL, LLC
                                                        900 Jackson Street, Suite 440
         Attorney for Plaintiffs                        Dallas, TX 75202-4473
                                                        Email: wwhite@sessions.legal
                                                                cpenot@session.legal

                                                        Attorneys University Accounting Service,
                                                        LLC

         I further certify that I have mailed by United States Postal Service the foregoing document
 to the following non-CM/ECF participants: None.

                                                      /s/ Charles F. Kaplan
                                                      Charles F. Kaplan, NE #25779




                                                 15
